Title: From George Washington to Samuel Huntington, 18 January 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head qrs Morris Town January 18 1780
          
          Major General Baron de Steuben, who goes to philadelphia on business, will do me the honor of presenting this Letter to your Excellency. From this Gentleman’s perfect knowledge of service in general and of the state of our Army in particular, he

has it entirely in his power to satisfy Congress in any inquiries they may think proper to make, with respect to it’s situation necessities and wants. The Baron, if it should be their pleasure to honor him with a personal conference, will fully explain to them the numerous evils and unavoidable embarrassments that must attend our opening the Campaign before we are prepared and properly arranged for it; and how very far we are from being in this situation at present. Having taken the liberty in my Letter of the 18th of November to lay before Congress a General state of the Army—and in a subsequent one of the 10th & 11th of December a more precise one of the Virginia line, by which they could form a more accurate judgement of those of the Other States, with my sentiments, both as to the necessity and the manner of placing it on a more respectable footing—I shall not trouble them farther than to observe, that I have seen no cause to alter my opinion with respect to either. I do not know what the opinion of Congress may be on the subjects; but I beg leave to add, whatever their views or plans are, it appears to me, that there is not a moment to lose in carrying them into execution. I have the Honor to be with the highest respect Yr Excellency’s Most Obedt servant
          
            Go: Washington
          
        